-United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alliance, OH, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1622
Issued: April 8, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 3, 2010 appellant, through his attorney, filed a timely appeal of a May 13, 2010
Office of Workers’ Compensation Programs’ schedule award decision. The Board docketed the
appeal as No.10-1622. By its May 13, 2010 decision, the Office hearing representative affirmed
the Office’s October 15, 2009 decision, finding that appellant had no more than one percent
impairment of his left lower extremity for which he received a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
The Board has duly considered the matter and notes that in the case of William A. Couch,1
the Board held that, when adjudicating a claim, the Office is obligated to consider all evidence
properly submitted by a claimant and received by the Office before the final decision is issued. In
the present case, the Office hearing representative, during the February 19, 2010 telephonic
hearing, agreed to leave the record open for an unspecified time to allow appellant to submit
additional medical evidence. The Office received the additional medical evidence on
May 11, 2010. By decision dated May 13, 2010, the hearing representative affirmed the Office’s
October 15, 2009 decision, finding that appellant had no more than one percent impairment of his
left lower extremity. He noted that appellant’s attorney indicated at the telephonic hearing that
he was attempting to obtain a new impairment rating from a physician and that the case record
was held open for an additional period following the hearing to allow appellant to submit
1

41 ECAB 548 (1990).

medical evidence in support of his claim. The hearing representative specifically stated, “To
date no additional medical evidence or impairment rating has been received.”
It appears that the hearing representative in his May 13, 2010 decision did not review the
additional evidence properly submitted by appellant and received by the Office on May 11, 2010,
as no reference is made to the evidence in the decision. For this reason, the case will be remanded
to the Branch of Hearings and Review to enable the Office to properly consider all the evidence
submitted prior to the issuance of its May 13, 2010 decision. Following such further development
as the Office deems necessary, it shall issue an appropriate decision on the merits.
IT IS HEREBY ORDERED THAT the May 13, 2010 decision of the Office of
Workers’ Compensation Programs is set aside; the case record is remanded to the Office for
further proceedings consistent with this order of the Board.
Issued: April 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

